Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 , 10 – 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US PG Pub. No. 2003/0015518), herein “Baker,” in view of Embury et al. (PG Pub. No. 20090136640), herein “Embury.” 


Regarding claim 1,
Baker teaches a cooking appliance, (oven 10, figure 2) comprising: 
a housing including an oven cavity; (Par. 0004: “With reference to FIG. 1, these types of ovens 10 typically comprise an open-face housing defining a baking cavity 12, with the open face enclosed by a hinged door 14. The open face housing is formed by opposing top and bottom walls, opposing end walls, and a rear wall. A broil heating element 16 is mounted adjacent the upper wall of the baking cavity 12 and a bake heating element 18 mounted adjacent the lower wall of the baking cavity. The side walls 20, 22 are provided with rack supports 24 extending generally in horizontal fashion depth-wise into the baking cavity 12 along the side walls 20, 22 for supporting a baking rack 26 thereon.” Examiner’s note – Figure 2 also shows a housing.) 
a temperature sensor configured to sense a temperature within the oven cavity; (Par. 0014: “The invention relates to a method for accurately controlling the ambient temperature in an enclosed baking cavity of an oven that is preheated with respect to a user-set temperature set point. The baking cavity of the oven comprises a broil heating element mounted to an upper portion of the baking cavity and a bake heating element mounted to a lower portion of the baking cavity, thereby defining a baking region therebetween. A broil temperature sensor is mounted within the baking cavity adjacent to the broil heating element. Similarly, a bake temperature sensor is mounted within the baking cavity adjacent to the bake heating element.”) 
a plurality of cooking elements configured to generate heat within the oven cavity, the plurality of cooking elements including at least one cooking element positioned proximate a bottom of the oven cavity and at least one cooking element positioned proximate a top of the oven cavity; (Par. 0015: “…providing a controller capable of actuating the broil and bake heating element in response to broil and bake temperature sensors; determining a target temperature set point for the oven cavity based on the user-set temperature set point… …bake and broil heat elements…”) and 
a controller in communication with the temperature sensor and configured to control the plurality of elements to perform a cooking cycle within the oven cavity, (Par. 0042: “The broil temperature sensor 30 and the bake temperature sensor 32 are interconnected to a controller 34.”) wherein the controller is configured to perform the cooking cycle by: during a cooking phase of the cooking cycle, cycling one or more of the plurality of cooking elements to maintain a predetermined temperature setpoint; (Par. 0082: “Since the heat from the bake heating element 18 generally tracks around the baking pan 82 and food product 80 and then generally rises vertically, a dead heating zone 84 is defined above the food product 80 where the heat from the bake heating element 18 does not effectively cook the food product 80. In the case of a low temperature item such as frozen poultry, this dead heating zone 84 can cause significant detriment to the cooking of the food product 82. [0083] This invention addresses this problem by periodically activating the broil heating element 16 based upon signals from the broil temperature sensor 30 in addition to the periodic activation of the bake heating element 18 based upon signals from the bake temperature sensor 32. This causes heat to be applied to the food product 80 from above as well as shown in FIG. 2B. The arrows in FIG. 2B show the general heat toward the food product 80 from the broil heating element 16 directly through the dead heating zone 84 thus reducing the negative baking effects of the dead heating zone 84 above the food product 80.”) 
during a preheat phase preceding the cooking phase, cycling one or more of the plurality of cooking elements to heat at least a portion of the oven cavity to the predetermined temperature setpoint; and (Par. 0078: “Once these values are established, processing moves to step 106 in which the oven is preheated using the parameters looked up in the database 104 in step 102. The preheat routine is relatively simple and relates to selectively actuating the broil heat element 16 until the broil temperature sensor 30 reads an excess of BROIL PRE and selectively actuating the bake heating element 18 until the bake temperature sensor 32 reads an excess of BAKE_PRE. It is preferred that the broil heating element 16 and the bake heating element 18 be actuated independently of each other…”  Par. 0055: “Columns B and C of the database 104 shown by example in Table 1 include target set temperature points for the broil heating element 16 and the bake heating element 18, respectively. These values represent the desired targets to have the broil temperature sensor 30 and the bake temperature sensor 32 read during preheating of the oven 10.” See also Abstract and Par. 0110.) 
Baker does not teach a step after the preheat phase and before the cooking phase where the over cavity is heated to a uniform temperate so that the top and bottom inside the oven is nearly the same temperature. However, Embury does teach that during a post-preheat phase subsequent to the preheat phase and preceding the cooking phase, cycling one or more of the plurality of cooking elements disposed in a cooler portion of the oven cavity to reduce a temperature differential between the top and bottom of the oven cavity. (Claim 6: “…a second preheating step, after the first preheating step and before the cooking step, wherein the cooking cavity is heated to a uniform temperature…” [Emphasis added by Examiner]. Par. 0025, line 27: “The term "uniformly heated" refers to all spaces and walls 16, 18, 20, 22, 23 of the cavity 14 and items, such as baking racks, baking stones, and baking trays, in the cavity 14 achieving the first temperature. A uniformly heated cavity results in a higher quality casserole item with consistent final characteristics.” Par. 0017, line 4: “The oven 10 comprises a cabinet 12 with an open-face cooking cavity 14 defined by cooking cavity walls: a pair of spaced side walls 16, 18 joined by a top wall 20, a bottom wall 22, and a rear wall 23 (FIG. 2).” Par. 0019: “…the oven 10 further comprises a heating system 35 having an upper heating element 36, commonly referred to as a broiler, and a lower heating element 38.” Par. 0021: “The controller 30 instructs the heating system 35 to activate or deactivate the upper heating element 36, the lower heating element 38, and the convection fan 42, either all together, individually, or in groups, and provides instructions regarding the desired temperature of the cavity 14 and the rate at which the heating system 35 heats the cavity 14.”  See also Baker Par. 0027: “The method comprises the steps of: providing a controller capable of actuating the broil and bake heating elements in response to the broil and bake temperature sensors; determining a target temperature set point for the oven cavity based on the user-selected temperature set point; sensing the temperature of the upper and lower heating region; comparing the sensed temperatures with the target temperature set point; and selectively actuating the broil and bake heating elements in response to the sensed temperatures to maintain the temperature of the upper and lower heating regions substantially equal to the target temperature set point.”  Examiner’s Note – Baker and Embury teach overlapping elements; wherein Embury also teaches a upper heating element 36 and lower heating element 38 similar to Baker.  Baker does not teach an intermediate step between the first preheating and the cooking phase. Embury does teach this intermediate step which uses this time to create a uniform temperature within the oven cavity and the combination of the two references is a valid obvious rejection.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined a cooking apparatus and method of using two heating elements inside the oven and a controller that controls the elements to maintain the upper and lower heating regions of the oven to a substantially equal target temperature set point in both a preheat and cooking phase as in Baker with having a step that is after the preheat phase and before the cooking phase wherein the over regulates the temperature to be a uniform temperature as in Embury in order to uniformly heat an oven cavity that results in a higher quality casserole item with consistent final characteristics. (Par. 0025)  

Regarding claim 4,
Baker and Embury teach the limitations of claim 1 which claim 4 depends. The combination of Baker and Embury also teach the elements of claim 4 wherein cycling the one or more of the plurality of cooking elements during the preheat phase causes the top of the oven cavity to be at a higher temperature than the bottom of the oven cavity, and wherein the controller is configured to cycle the one or more of the plurality of cooking elements during the post-preheat phase disposed in the cooler portion of the oven cavity by activating only the at least one cooking element positioned proximate the bottom of the oven cavity during the post-preheat phase.  (Baker teaches: Par. 0014: “The invention relates to a method for accurately controlling the ambient temperature in an enclosed baking cavity of an oven that is preheated with respect to a user-set temperature set point. The baking cavity of the oven comprises a broil heating element mounted to an upper portion of the baking cavity and a bake heating element mounted to a lower portion of the baking cavity, thereby defining a baking region therebetween. A broil temperature sensor is mounted within the baking cavity adjacent to the broil heating element. Similarly, a bake temperature sensor is mounted within the baking cavity adjacent to the bake heating element.”  Par. 0015: “One method of controlling the oven comprises the following steps: providing a controller capable of actuating the broil and bake heating element in response to broil and bake temperature sensors; determining a target temperature set point for the oven cavity based on the user-set temperature set point; sensing the temperature of the baking region adjacent at least one of the bake and broil heat elements; comparing the sensed temperature with the target temperature set point; and, selectively actuating the broil and bake heating elements in response to the sensed temperature to maintain a vertical temperature distribution in the oven cavity that is substantially equal to the target temperature set point.” Embury teaches: Par. 0029: “However, the cavity 14 can reach the first temperature before the end of the 4 minutes, if desired. The controller 30 instructs the heating system 35 to operate the upper heating element 36 at a 65% duty cycle and the lower heating element 38 at a 100% duty cycle and to activate the convection fan 42. An exemplary duty cycle is the percentage of time the heating element is on (i.e., power is supplied to the heating element) during a certain time interval, such as 1 minute. The duty cycle of the upper heating element 36 is lower than that of the lower heating element 38 to avoid overheating and excessively browning the exposed upper surface of the casserole that is already present in the cavity 14.”  Par. 0030: “After the 4 minutes, stage 2 begins, and the controller 30 instructs the heating system 35 to reduce the duty cycles of the upper and lower heating elements 36, 38 to 35% and 65% duty cycles, respectively, to slowly increase the temperature to about 250.degree. F. The duration of stage 2 is about 6 minutes; thus, the first heating rate is slightly greater than 6.degree. F. per minute if the temperature of cavity 14 reaches about 250.degree. F. at the end of the 6 minutes. As with stage 1, the temperature in the cavity 14 can reach the second temperature prior to the end of the 6 minutes, if desired. Additionally, the steam system 44 communicates with the controller 30 and turns on the boiler 46 for operation at an 80% duty cycle to raise the relative humidity in the cavity 14 to the desired relative humidity, which is less than a maximum humidity. As with the heating elements 36, 38, an exemplary duty cycle for the boiler 46 is the percentage of time the boiler 46 is on (i.e., power is supplied to the boiler 46) during a certain time interval, such as 1 minute.” Par. 0025: “Stage 2 follows stage 1…” “…to ensure that the cavity 14 is uniformly heated.”  Par. 0026: “When stage 2 ends, either upon the cavity 14 reaching a desired relative humidity, such as a maximum relative humidity, or the second temperature, or after a predetermined period of time, stage 3 begins. During stage 3, the duty cycles of the upper and lower heating elements 36, 38 remain the same as in stage 2…”  See also Embury claim 6 as cited above.) 

Regarding claim 10,
Baker and Embury teach the limitations of claim 1 which claim 10 depends. Embury also teaches that the controller is configured to transition from the preheat phase to the post-preheat phase in response to determining that a preheat completion criterion has been met. (Claim 1: “a preheating step comprising operating the heating system to heat the cooking cavity to a temperature greater than the water vapor phase change temperature in the cooking cavity…” Par. 0021: “The controller 30 instructs the heating system 35 to activate or deactivate the upper heating element 36, the lower heating element 38, and the convection fan 42, either all together, individually, or in groups, and provides instructions regarding the desired temperature of the cavity 14 and the rate at which the heating system 35 heats the cavity 14.”) 

Regarding claim 11,
Baker and Embury teach the limitations of claim 10 which claim 11 depends. Embury also teaches that the preheat completion criterion is met when a temperature sensed by a temperature sensor in the oven cavity senses that the predetermined temperature setpoint has been reached. (Claim 1: “a preheating step comprising operating the heating system to heat the cooking cavity to a temperature greater than the water vapor phase change temperature in the cooking cavity…” Par. 0021: “The controller 30 instructs the heating system 35 to activate or deactivate the upper heating element 36, the lower heating element 38, and the convection fan 42, either all together, individually, or in groups, and provides instructions regarding the desired temperature of the cavity 14 and the rate at which the heating system 35 heats the cavity 14.” Par. 0024: “Stage 1 terminates when the cavity 14 reaches the first temperature or after a predetermined period of time.”) 

Regarding claim 12,
Baker and Embury teach the limitations of claim 1 which claim 12 depends. Embury also teaches that the controller is configured to transition from the post-preheat phase to the cooking phase in response to determining that a post-preheat completion criterion has been met. (Par. 0026: “When stage 2 ends, either upon the cavity 14 reaching a desired relative humidity, such as a maximum relative humidity, or the second temperature, or after a predetermined period of time, stage 3 begins. During stage 3, the duty cycles of the upper and lower heating elements 36, 38 remain the same as in stage 2 to increase the temperature of the cavity 14 to a third temperature (step 60) at a third heating rate r.sub.3 optionally greater than the second heating rate and less than the first heating rate, the convection fan 42 continues to operate, and the steam system 44 maintains the desired relative humidity (step 62). According to one embodiment of the invention, the third temperature is equal to a set temperature, which can be a temperature entered by a user through a user interface on the control panel 28 or set by the automatic cooking program, and is at least equal to the minimum desired steam baking temperature. The user interface can comprise, for example, a button, a touch pad, a touch screen, or a voice command unit. Stage 3 is used to heat the oven to the proper cooking temperature so that the casserole can be properly cooked during stage 4.”) 

Regarding claim 13,
Baker and Embury teach the limitations of claim 12 which claim 13 depends. Embury also teaches that the controller is configured to determine that the post-preheat completion criterion has been met based upon a temperature sensed by a temperature sensor disposed proximate a middle, the top or the bottom of the oven cavity, based upon a duration calculated based upon the predetermined temperature setpoint, or based upon a duration calculated based upon a duration of the preheat phase. (Par. 0026: “When stage 2 ends, either upon the cavity 14 reaching a desired relative humidity, such as a maximum relative humidity, or the second temperature, or after a predetermined period of time, stage 3 begins. During stage 3, the duty cycles of the upper and lower heating elements 36, 38 remain the same as in stage 2 to increase the temperature of the cavity 14 to a third temperature (step 60) at a third heating rate r.sub.3 optionally greater than the second heating rate and less than the first heating rate, the convection fan 42 continues to operate, and the steam system 44 maintains the desired relative humidity (step 62). According to one embodiment of the invention, the third temperature is equal to a set temperature, which can be a temperature entered by a user through a user interface on the control panel 28 or set by the automatic cooking program, and is at least equal to the minimum desired steam baking temperature. The user interface can comprise, for example, a button, a touch pad, a touch screen, or a voice command unit. Stage 3 is used to heat the oven to the proper cooking temperature so that the casserole can be properly cooked during stage 4.”) 

Regarding claim 14,
Baker and Embury teach the limitations of claim 1 which claim 14 depends. Baker also teaches that the controller is configured to cycle the one or more of the plurality of cooking elements during the preheat phase by sequentially activating the at least one cooking element positioned proximate the top of the oven cavity a single time during the preheat phase and activating the at least one cooking element positioned proximate the bottom of the oven cavity a single time during the preheat phase. (Par. 0078: “…processing moves to step 106 in which the oven is preheated using the parameters looked up in the database 104 in step 102. The preheat routine is relatively simple and relates to selectively actuating the broil heat element 16 until the broil temperature sensor 30 reads an excess of BROIL_PRE and selectively actuating the bake heating element 18 until the bake temperature sensor 32 reads an excess of BAKE_PRE.  It is preferred that the broil heating element 16 and the bake heating element 18 be actuated independently of each other so that at no time the broil heating element 16 is on the same time as the bake heating element 18 since the actuation of both heating elements 16 and 18 at once can cause the rate of ambient temperature rise in the baking cavity 12 to increase dramatically, often beyond the ability of the controller 34 to compensate for this increase.”) 

Regarding claim 15,
Baker and Embury teach the limitations of claim 1 which closely parallel those elements of claim 1 and claim 14.  Baker also teaches the element of sequentially activating the at least one cooking element positioned proximate the top of the oven cavity a single time and activating the at least one cooking element positioned proximate the bottom of the oven cavity a single time. (Par. 0078: “…processing moves to step 106 in which the oven is preheated using the parameters looked up in the database 104 in step 102. The preheat routine is relatively simple and relates to selectively actuating the broil heat element 16 until the broil temperature sensor 30 reads an excess of BROIL_PRE and selectively actuating the bake heating element 18 until the bake temperature sensor 32 reads an excess of BAKE_PRE.  It is preferred that the broil heating element 16 and the bake heating element 18 be actuated independently of each other so that at no time the broil heating element 16 is on the same time as the bake heating element 18 since the actuation of both heating elements 16 and 18 at once can cause the rate of ambient temperature rise in the baking cavity 12 to increase dramatically, often beyond the ability of the controller 34 to compensate for this increase.”) 

Regarding claim 18,
Baker and Embury teach the limitations of claim 15 which claim 18 depends.  Baker also teaches the element that the plurality of cooking elements are gas cooking elements, and wherein the controller is configured to activate the at least one cooking element positioned proximate the top of the oven cavity the single time after activating the at least one cooking element positioned proximate the bottom of the oven cavity the single time. (Par. 0097: “…the controller checks whether this is an electric-based oven 10 or a gas-based oven 10.” See rejections for claim 4, 14, and Baker Par. 0078.) 

Regarding claim 19,
Baker and Embury teach the limitations of claim 15 which claim 19 depends.  Embury also teaches the element the controller is configured to transition between activating the at least one cooking element positioned proximate the top of the oven cavity the single time and activating the at least one cooking element positioned proximate the bottom of the oven cavity the single time in response to determining that a preheat first stage completion criterion has been met. (Claim 1: “a preheating step comprising operating the heating system to heat the cooking cavity to a temperature greater than the water vapor phase change temperature in the cooking cavity…”  Par. 0021: “The controller 30 instructs the heating system 35 to activate or deactivate the upper heating element 36, the lower heating element 38, and the convection fan 42, either all together, individually, or in groups, and provides instructions regarding the desired temperature of the cavity 14 and the rate at which the heating system 35 heats the cavity 14.” See also Baker Par. 0082 and 0083.)

Claims 2, 3, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Embury in further view of Son et al. (PG Pub. No. 20160273778), herein “Son.” 

Regarding claim 2,
Baker and Embury teach the limitations of claim 1 which claim 2 depends. They do not teach a user alert or notification upon completion of a preheat notification. However, Son does teach that the controller is further configured to generate a user alert upon completion of the preheat phase to notify a user that the temperature setpoint has been reached.  (Par. 0197: “When the temperature of the cooking chamber 20 reaches the target temperature (yes in S503), the cooking appliance 1 performs a preheat completion notification (S505). The preheat completion notification may be provided by the user interface 320, but is not limited thereto.” Par. 0198: “For example, the cooking appliance 1 may generate a sound to provide the preheat completion notification, or may provide the preheat completion notification to an external device capable of being connected through the communication unit 310. Par. 201: “When the food is not input (no in S507), the cooking appliance 1 continuously performs  the preheat completion notification (S505).” Par. 0259.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined a cooking apparatus and method of using two heating elements inside the oven and a controller that controls the elements to maintain the upper and lower heating regions of the oven to a substantially equal target temperature set point in both a preheat and cooking phase as in Baker with having a step that is after the preheat phase and before the cooking phase wherein the over regulates the temperature to be a uniform temperature as in Embury with creating a notification sound or sending a notification to a user once the preheat temperature has been reached as in Son in order to allow the user to be notified then complete the next or third step of inputting food into the oven. (Par. 0199)

Regarding claim 3,
Baker, Embury, and Son teach the limitations of claim 2 which claim 3 depends. Son and Embury also teaches that the controller is configured to perform the post-preheat phase subsequent to generating the user alert.  (See Embury claim 6 and Son (rejection for claim 2 above) that teaches generating a notification or sound after the preheating step. Examiner’s Note – the combination of Embury and Son teach the elements of claim 3 wherein Son teaches that a sound is generated or a notification is sent to a user once a preheat step is completed. Thus the sound will be generated between the first and second preheat steps as claimed. ) 

Regarding claim 16,
Baker and Embury teach the limitations of claim 15 which claim 16 depends. They do not teach a user alert or notification upon completion of a preheat notification. However, Son does teach that the controller is further configured to generate a user alert upon completion of the preheat phase to notify a user that the temperature setpoint has been reached.  (Par. 0197: “When the temperature of the cooking chamber 20 reaches the target temperature (yes in S503), the cooking appliance 1 performs a preheat completion notification (S505). The preheat completion notification may be provided by the user interface 320, but is not limited thereto.” Par. 0198: “For example, the cooking appliance 1 may generate a sound to provide the preheat completion notification, or may provide the preheat completion notification to an external device capable of being connected through the communication unit 310. Par. 201: “When the food is not input (no in S507), the cooking appliance 1 continuously performs  the preheat completion notification (S505).” Par. 0259.) 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Embury in further view of Bowles et al. (PG Pub. No. 20060090741), herein “Bowles.” 

Regarding claim 5,
Baker and Embury teach the limitations of claim 1 which claim 5 depends. They do not teach after preheating determine whether to cycle the upper element. However, Bowles does teach cycling the one or more of the plurality of cooking elements during the preheat phase causes the top of the oven cavity to be at a lower temperature than the bottom of the oven cavity, and wherein the controller is configured to cycle the one or more of the plurality of cooking elements during the post-preheat phase disposed in the cooler portion of the oven cavity by activating only the at least one cooking element positioned proximate the top of the oven cavity during the post-preheat phase.  (Par. 0029: “More specifically, lower gas burner 66 is utilized to preheat oven 50 for the baking operation. After oven 50 is preheated, control system 100 evaluates the input signal received from second temperature sensor 72 and determines whether upper electric heating element 68 should be cycled on or off. In the exemplary embodiment, a temperature of oven upper surface 74 should maintained at a temperature that is approximately equal to a temperature of oven cavity 52 based on the temperature signal received from first temperature sensor 70. Accordingly, electrical heating element 68 is energized and deenergized to increase a temperature of upper surface 74 to facilitate generating a relatively uniform heat distribution within oven cavity 52.” Also Par. 0032. See figure 2 that shows that heating element 68 is in the top portion of the oven cavity.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined a cooking apparatus and method of using two heating elements inside the oven and a controller that controls the elements to maintain the upper and lower heating regions of the oven to a substantially equal target temperature set point in both a preheat and cooking phase as in Baker with having a step that is after the preheat phase and before the cooking phase wherein the over regulates the temperature to be a uniform temperature as in Embury with cycling the upper heating element after the oven has completed the first preheating stage as in Bowles in order to uniform heat distribution within oven cavity 52 based on the input received from second temperature sensors. (Par. 0032)


Claim 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Embury in further view of Zimmer et al. (PG Pub. No. 20100193507), herein “Zimmer.” 

Regarding claim 6,
Baker and Embury teach the limitations of claim 1 which claim 6 depends. They do not teach utilizing only one upper or lower element after a preheat phase. However, Zimmer does teach that the controller is configured to cycle the one or more of the plurality of cooking elements during the post-preheat phase disposed in the cooler portion of the oven cavity by activating only and for an entire duration of the post-preheat phase the at least one cooking element positioned proximate the top of the oven cavity or the at least one cooking element positioned proximate the bottom of the oven cavity. (Par. 0045: “Once the oven cavity temperature 127 reaches the pre-heat temperature, the control causes the lower ceramic heater of the lower heater module 154 to be energized at a pre-determined duty cycle, which may be dependent upon the selected target temperature, and de-energizes the halogen lamp and ceramic heater of the upper heater module 152. The sheath heater is cycled as a function of the sensed temperature in the cavity to maintain the target temperature. It should be appreciated that while in this example, only the lower heater module is utilized with the sheathed heater after the pre-heat period, a combination of upper and lower heater modules or only the upper heater module could be similarly utilized. The sheath heater is cyclically energized as a function of the sensed temperature of the oven cavity to maintain the target temperature in the cavity.”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined a cooking apparatus and method of using two heating elements inside the oven and a controller that controls the elements to maintain the upper and lower heating regions of the oven to a substantially equal target temperature set point in both a preheat and cooking phase as in Baker with having a step that is after the preheat phase and before the cooking phase wherein the over regulates the temperature to be a uniform temperature as in Embury with after a first preheat phase only cycling the upper or lower heater module as in Zimmer in order to adjust either the lower or upper heater module and to avoid overheating in the oven cavity. (Par. 0049)

Regarding claim 17,
Baker and Embury teach the limitations of claim 15 which claim 17 depends. They do not teach utilizing only one upper or lower element after a preheat phase. However, Zimmer does teach that wherein the plurality of cooking elements are electrical cooking elements, and wherein the controller is configured to activate the at least one cooking element positioned proximate the top of the oven cavity the single time prior to activating the at least one cooking element positioned proximate the bottom of the oven cavity the single time. (Par. 0045: “Once the oven cavity temperature 127 reaches the pre-heat temperature, the control causes the lower ceramic heater of the lower heater module 154 to be energized at a pre-determined duty cycle, which may be dependent upon the selected target temperature, and de-energizes the halogen lamp and ceramic heater of the upper heater module 152. The sheath heater is cycled as a function of the sensed temperature in the cavity to maintain the target temperature. It should be appreciated that while in this example, only the lower heater module is utilized with the sheathed heater after the pre-heat period, a combination of upper and lower heater modules or only the upper heater module could be similarly utilized. The sheath heater is cyclically energized as a function of the sensed temperature of the oven cavity to maintain the target temperature in the cavity.” See also rejection for claim 14 that teaches the single time element.) 


Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Embury in further view of Blackson et al. (PG Pub. No. 20080237212), herein “Blackson.” 

Regarding claim 7,
Baker and Embury teach the limitations of claim 1 which claim 7 depends. They do not teach utilizing only one upper or lower element are alternating during a preheat phase. However, Blackson does teach that the controller is configured to cycle the one or more of the plurality of cooking elements during the preheat phase by alternating between the at least one cooking element positioned proximate the top of the oven cavity and the at least one cooking element positioned proximate the bottom of the oven cavity. (Par. 0022: “As stated above, the controller 23 causes the convection heating element 22 to be simultaneously activated with the bake heating element 6, and alternately the broil heating element 5. During the preheating operation, the bake heating element 6 and the broil heating element 5 are alternately cycled on and off by the controller 23.”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined a cooking apparatus and method of using two heating elements inside the oven and a controller that controls the elements to maintain the upper and lower heating regions of the oven to a substantially equal target temperature set point in both a preheat and cooking phase as in Baker with having a step that is after the preheat phase and before the cooking phase wherein the over regulates the temperature to be a uniform temperature as in Embury with using a  controller to alternately cycle between a bake and broil element during a preheating operation as in Blackson in order to eliminate temperature differentials in the oven cavity and keep the maximum electrical current draw of the cooking appliance under its maximum rated power. (Par. 0021 and 0024) 

Regarding claim 9,
Baker, Embury, and Blackson teach the limitations of claim 7 which claim 9 depends. Blackson also teaches that the at least one cooking element positioned proximate the top of the oven cavity comprises a gas broiler cooking element, the at least one cooking element positioned proximate the bottom of the oven cavity comprises a gas bake cooking element, and the controller is configured to alternate between the at least one cooking element positioned proximate the top of the oven cavity and the at least one cooking element positioned proximate the bottom of the oven cavity by alternating between the gas broiler cooking element and the gas bake cooking element with a duty cycle in which the gas bake cooking element is operated longer than the gas broiler cooking element. (Par. 0015: “In further embodiments, one or more of the heating elements can be a gas heating element.” Par. 0022: “As stated above, the controller 23 causes the convection heating element 22 to be simultaneously activated with the bake heating element 6, and alternately the broil heating element 5. During the preheating operation, the bake heating element 6 and the broil heating element 5 are alternately cycled on and off by the controller 23. The bake heating element 6 is activated for a longer time period than the boil heating element 5. For example, the bake heating element 6 can be activated for 40 seconds, followed by a 20 second activation of the broil heating element 5, followed by another 40 second activation of the bake heating element 6, followed by another 20 second activation of the broil heating element 5, and so on.”) 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Embury in further view of Blackson in view of Bonuso et al. (PG Pub. No. 20100147280), herein “Bonuso.” 


Regarding claim 8,
Baker, Embury, and Blackson teach the limitations of claim 7 which claim 8 depends. They do not teach that a broil element is operated longer than a bake element during preheating. However, Bonuso does teach that the one cooking element positioned proximate the top of the oven cavity comprises an electrical broiler cooking element, the at least one cooking element positioned proximate the bottom of the oven cavity comprises an electrical bake cooking element, and the controller is configured to alternate between the at least one cooking element positioned proximate the top of the oven cavity and the at least one cooking element positioned proximate the bottom of the oven cavity by alternating between the electrical broiler cooking element and the electrical bake cooking element with a duty cycle in which the electrical broiler cooking element is operated longer than the electrical bake cooking element.  (See table 5 and paragraph 0021.  Examiner’s Note – Table 5 shows in column 1 that during a preheating step the Broil element is operated for 25 seconds and the bake element is operated for 10 seconds (bottom row).  See also Table 4 that shows the Broil element operated for 7 seconds and the bake element is operated for 6 seconds. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined a cooking apparatus and method of using two heating elements inside the oven and a controller that controls the elements to maintain the upper and lower heating regions of the oven to a substantially equal target temperature set point in both a preheat and cooking phase as in Baker with having a step that is after the preheat phase and before the cooking phase wherein the over regulates the temperature to be a uniform temperature as in Embury with using a  controller to alternately cycle between a bake and broil element during a preheating operation as in Blackson with operating a broil heating element for a longer duration than the bake element during a preheating stage as in Bonuso in order to have an apparatus to tailor to a wide variety of foods and different consumer tastes in connection with a wide range of cooking operations. (Par. 0005)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Embury in further view of Holt (US Patent No. 10,638,881), herein “Holt.” 

Regarding claim 20,
Baker and Embury teach the limitations of claim 19 which claim 20 depends. They do not teach that the preheat condition is satisfied when a certain percentage of temperature is reached.  However, Holt does teach that the controller is configured to determine that the preheat first stage completion criterion has been met based upon meeting a predetermined percentage of the predetermined temperature setpoint, a predetermined temperature sensed in the oven cavity, a predetermined duration, or a predetermined percentage of a preheat duration. (Col. 14, lines 44 - 55: “An alert condition may include a pre-heat condition satisfied when the grill temperature reaches the target temperature for the first time and/or when the grill temperature has been within a particular error margin (e.g., a particular number of degrees or a particular percentage of the target temperature) for a threshold amount of time (e.g., 30 seconds, 1 minute, 5 minutes, etc.). Processor 326 may determine the pre-heat condition is satisfied when the grill temperature detected by grill temperature sensor 308 reaches the target temperature for the first time and/or when the grill temperature has been within a particular error margin for a threshold amount of time.” See also Col. 14, lines 56 – 67.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined a cooking apparatus and method of using two heating elements inside the oven and a controller that controls the elements to maintain the upper and lower heating regions of the oven to a substantially equal target temperature set point in both a preheat and cooking phase as in Baker with having a step that is after the preheat phase and before the cooking phase wherein the over regulates the temperature to be a uniform temperature as in Embury with determining a preheat stage is completed when a certain percentage of temperature is reached as in Holt in order to allow a user to determine and communicate the preheat temperature so that a user does not waste his/her time before the cooking stage. (Col. 10, lines 1 – 14). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

      Otsuki et al. (US PG Pub. No. 20180119962) teaches much of the same language of claim 1 such as paragraph 0007: “An object of the disclosure, to solve the above-described problems, is to suppress uneven browning even if cooking starts immediately after preheating ends without requiring a long time to complete preheating in order to stabilize heat distribution inside the heating chamber.” Otsuki also teaches a standby mode between the preheating and cooking mode as taught in the abstract: “The control unit is configured to make radiant heater unit (38) operate in the standby mode, which is a mode after the preheating mode ends and until the cooking mode starts.”  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116